In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 244-290; to the Court of Appeal, Fourth Circuit, No. 2007-K-1437.
Granted. The judgment of the district court granting respondent’s motion for probation is vacated, respondent’s sentence of life imprisonment at hard labor is reinstated, and this case is remanded to the district court for purposes of once more rendering that sentence executory. See State v. Thomas, 07-0634 (La.1/11/08), 972 So.2d 323.